VAN ORSDEL, Associate Justice.
This appeal is from the Board of Patent Appeals denying appellant’s application for a patent relating to a radio repeater station. The application is in 14 claims. Claims 1 to 7, inclusive, are for the method; while claims 8 to 14 are for the system. Counts 1 and 12 are illustrative of the invention claimed, as follows:
“1. The method of retransmitting the signals of radio signaling energy modulated at audible frequencies which consists of selectively collecting the radio energy, reducing the energy to the form of audible frequency currents characteristic of the signals, electrically amplifying said, audible frequency currents, creating a retransmitting radio carrier current, and modulating said carrier current with said amplified audible frequency currents.”
“12. A system for retransmitting the signals of radio signaling energy of high frequency modulated at lower frequency including means for selectively collecting the radio energy, means for electrically intensifying said energy, means for reducing said intensified energy to the form of currents of the lower frequency, means for electrically intensifying said lower frequency currents, means for creating a retransmitting radio carrier current, and means for modulating said carrier current with said intensified lower frequency currents in direct proportion to the amplitude of said lower frequency currents.”
The references relied upon by the Tribunals of the Patent Office, in denying appellant’s claims, are a patent to one Colpitts, April 24, 1923, and a patent to one Van Der Bijl, August 24, 1920. Appellant’s disclosure consists of a repeater circuit with three stages of radio frequency amplification, a de-*879teetor tube, four stages of audio frequency amplification, three parallel modulator tubes, and three parallel oscillator tube?.
The claims were rejected on the theory that in the Colpitts invention amplifiers may be inserted wherever it. is found desirable. Appellant discloses nothing new over the repeating and relaying circuit of Colpitts with an amplifier for audible frequency, currents located between thie detector and the modulator. The art of amplifying currents is well known. Amplification for the strengthening of weak currents through a vacuum tube amplifier is likewise old in the art, and is referred to as such in the Yan Der Bijl patent.
A careful examination of appellant’s application and the references cited, together with the careful consideration of the ease, as set forth in the opinion of the Board, convinces us that the Tribunals of the Patent Office were right in denying appellant’s application.